Appeal from a decision of the Workers’ Compensation Board, filed October 14, 1992, which ruled that claimant was jointly employed and awarded workers’ compensation benefits.
Claimant was employed full time as a police officer with the Clarkstown Police Department and part time as a security guard in the parking lot of Singers Caterers. Claimant was injured during his part-time employment when he attempted to stop an altercation inside the catering establishment. We find that claimant, having received the workers’ compensation benefits to which he is entitled under the statute upon his application therefor, is not aggrieved and has no standing before this Court. Were we to consider the merits of his appeal, we would find that substantial evidence supports the Board’s finding that claimant was jointly employed at the time of his injury.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.